Citation Nr: 0614427	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  02-13 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for muscle and joint 
pain, to include as due to an undiagnosed illness.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for fatigue, to include 
as due to an undiagnosed illness.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a rash on the left 
elbow, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to March 
1971, and from September 1990 to May 1991, which included 
service in the Southwest Asia theater of operations during 
the Persian Gulf War.  He also had service with the United 
States Army Reserves.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Columbia, 
South Carolina Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's request to reopen previously denied 
claims for service connection for muscle and joint pain, 
fatigue, and a rash on the left elbow.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran did not file a notice of disagreement with a 
January 1998 rating decision in which the RO denied service 
connection for muscle and joint pain, fatigue, and a rash on 
the left elbow.

3.  Evidence received since the January 1998 rating decision 
is not significant as to whether muscle and joint pain or 
fatigue began during the veteran's active service, whether 
the veteran has compensable disability due to muscle and 
joint pain or fatigue, or whether the veteran currently has a 
rash on the left elbow.


CONCLUSIONS OF LAW

1.  The January 1998 rating decision is a final decision.  
38 U.S.C.A. § 7105 (West 2002).

2.  The evidence received since the January 1998 rating 
decision is not new and material to the issues of entitlement 
to service connection for muscle and joint pain, fatigue, or 
a rash on the left elbow, to include as due to an undiagnosed 
illness.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  Additionally, this notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.

In Kent v. Nicholson, No. 04-181 (U. S. Vet. App. March 31, 
2006), the Court found that, in a claim to reopen a 
previously denied claim by submitting new and material 
evidence, the VCAA requires VA to provide the claimant a VCAA 
notice that describes what evidence would be necessary to 
substantiate the element or elements required to establish 
service connection that were found insufficient in the 
previous denial.

In this case, the RO issued the veteran VCAA notices in May 
2001 and February 2004.  Those notices informed the veteran 
of the type of information and evidence that was needed to 
substantiate claims for service connection, and the type of 
evidence necessary to constitute new and material evidence 
that would allow reopening of a previously denied claim for 
service connection.  The Board finds that the 2001 and 2004 
notices fulfil the notice requirements with respect to claims 
to reopen previously denied claims that the Court explained 
in Kent v. Nicholson, supra.

The May 2001 and February 2004 notices did not inform the 
veteran of the type of evidence necessary to establish a 
disability rating or an effective date for the disabilities 
on appeal.  Despite the inadequacy of the VCAA notices as to 
the elements of establishing a disability rating or an 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the issuance of a final decision in those 
issues that the Board is presently deciding.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question that has not been addressed by the AOJ, the Board 
must consider whether the veteran has been prejudiced 
thereby).

In this case, the Board herein denies the veteran's requests 
to reopen the claims for service connection for muscle and 
joint pain, fatigue, and a rash on the left elbow.  As 
reopening is denied, the claims for service connection will 
not be addressed on their merits, and the RO will not be 
assigning ratings or effective dates.  Thus, the veteran is 
not prejudiced by the inadequacy of notice with respect to 
the requirements for particular ratings and for effective 
dates.  

The veteran has had a meaningful opportunity to participate 
in the processing of his claims.  The Board finds that VA has 
adequately fulfilled its duties under the VCAA.  To the 
extent that VA has failed to fulfill any duty to notify and 
assist the veteran, the Board finds such error to be harmless 
error that would not reasonably affect the outcome of the 
veteran's claims.

Request to Reopen Claims

A rating decision becomes final when a claimant does not file 
a notice of disagreement (NOD) within one year after a 
decision is issued.  38 U.S.C.A. § 7105.  The veteran did not 
file an NOD with the RO's January 1998 rating decision 
denying service connection for muscle and joint pain, 
fatigue, and a rash on the left elbow.  Therefore, that 
decision became final.

A final decision on a claim that has been denied shall be 
reopened if new and material evidence with respect to that 
claim is presented or secured.  38 U.S.C.A. §§ 5108, 7104(b).  
The Court has ruled that, if the Board determines that new 
and material evidence has been submitted, the case must be 
reopened and evaluated in light of all of the evidence, both 
new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

The regulation defining new and material evidence, 38 C.F.R. 
§ 3.156, was revised in 2001.  The revised regulation applies 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 et seq. 
(2001).  In March 2001, the veteran submitted a request 
reopen the claims for service connection for muscle and joint 
pain, fatigue, and a rash on the left elbow.  

Under the earlier version of 38 C.F.R. § 3.156, new and 
material evidence means evidence, not previously submitted to 
agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself, or in connection with previously assembled evidence, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).

In order to reopen a previously and finally disallowed claim, 
there must be new and material evidence presented or secured 
since the last time that the claim was finally disallowed on 
any basis (not only since the last time that the was 
disallowed on the merits).  Evans v. Brown, 9 Vet. App. 273 
(1996).  The most recent final disallowance of the veteran's 
claims was the January 1998 rating decision.  The Board will 
consider whether new and material evidence has been submitted 
since that decision.

The veteran has reported aching in all of his joints and 
muscles, worst in his low back.  His claim for service 
connection for a low back disorder was denied in a January 
2002 rating decision, and, on appeal, in a December 2003 
Board decision.  The veteran has not sought to reopen that 
claim.  Therefore, the issue currently before the Board with 
respect to muscle and joint pain pertains to the muscles and 
joints generally, but not a low back disorder.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  In addition, Section 1117 to Title 38, 
United States Code authorizes VA to compensate any Persian 
Gulf veteran suffering from a chronic disability resulting 
from an undiagnosed illness, or combination of undiagnosed 
illnesses, which became manifest either during active duty in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent or more not later than 
December 31, 2006.

Title 38, Code of Federal Regulations, Section 3.317, defines 
qualifying Gulf War service, establishes the presumptive 
period for service connection, and denotes a broad but non-
exclusive list of signs or symptoms which may be 
representative of undiagnosed illnesses for which 
compensation may be paid.

The law currently defines a qualifying chronic disability as 
that which results from an undiagnosed illness, a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms (such as chronic fatigue 
syndrome, fibromyalgia, and irritable bowel syndrome), or any 
diagnosed illness that VA determines in regulations warrants 
a presumption of service connection.  38 U.S.C.A. § 1117.  
This statute also provides that signs or symptoms that may be 
manifestations of an undiagnosed illness or a chronic multi-
symptom illness include: (1) fatigue; (2) unexplained rashes 
or other dermatological signs or symptoms; (3) headache; (4) 
muscle pain; (5) joint pain; (6) neurological signs and 
symptoms; (7) neuropsychological signs or symptoms; (8) signs 
or symptoms involving the upper or lower respiratory system; 
(9) sleep disturbances; (10) gastrointestinal signs or 
symptoms; (11) cardiovascular signs or symptoms; (12) 
abnormal weight loss; and (13) menstrual disorders.

VA regulations provide that for a disability to be presumed 
to have been incurred in service, the disability must have 
become manifest either during active military, naval, or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006; and by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317.

For purposes of 38 C.F.R. § 3.317, "objective indications of 
chronic disability" include both "signs," in the medical 
sense of objective evidence perceptible to an examining 
physician, and other, non-medical indicators that are capable 
of independent verification.  This regulation also provides 
that disabilities that have existed for six months or more 
and disabilities that show intermittent episodes of 
improvement and worsening over a six month period will be 
considered chronic.  The six month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.

Compensation shall not be paid under 38 C.F.R. § 3.317, 
however, if there is affirmative evidence that an undiagnosed 
illness was not incurred during active military, naval, or 
air service in the Southwest Asia theater of operations 
during the Persian Gulf War; or if there is affirmative 
evidence that an undiagnosed illness was caused by a 
supervening condition or event that occurred between the 
veteran's most recent departure from active duty in the 
Southwest Asia theater of operations during the Persian Gulf 
War and the onset of the illness; or if there is affirmative 
evidence that the illness is the result of the veteran's own 
willful misconduct or the abuse of alcohol or drugs.  Id.

The evidence with regard to the claims on appeal that was 
associated with the veteran's claims file prior to January 
1998 included medical records from service, VA, and private 
sources.  The veteran's service medical records reflect that 
the veteran was treated in October 1990 for a left ankle 
sprain.  Medical history and examination reports dated in 
April 1991 do not show any musculoskeletal complaints or 
disorders.  The service medical records do not reflect any 
complaints or findings of fatigue.  The April 1991 
examination report contains a notation of a macular rash, 
with scaling, on the veteran's medial left elbow.

VA medical examination in October 1995, the veteran 
complained of joint and muscles aches and spasm.  He 
indicated that this was most prominent in his low back, but 
that all of his joints and muscles ached all of the time, and 
had done so over the years since he had returned from the 
Gulf War.  On musculoskeletal examination, there was no 
crepitus, effusion, or warmth.  All joints tested had full 
ranges of motion.

The veteran reported general fatigue present for two years.  
He indicated that fatigue was present daily, but varied in 
severity from day to day.  The veteran reported that he had 
previously had a recurrent rash on his elbow.  He stated that 
the rash had been treated during service, and that it had 
resolved.

Private medical treatment records from April 1997 reflect 
that the veteran reported fatigue.  In September 1997, he 
reported right hip and leg pain.  On VA mental health 
examination in December 1997, the veteran indicated that he 
was taking medication for muscle spasms.  He reported having 
stiffness and having pain in his arms.

The evidence that has been added to the claims file since 
January 1998 includes additional medical records.  Private 
medical treatment notes from April 2001 reflect the veteran's 
report of arthralgia.  On VA mental health examination in 
November 2001, the veteran reported having joint pain, and 
stiffness, and feeling tired.

In the January 1998 rating decision, the RO found that the 
veteran had chronic muscle and joint pain, and chronic 
fatigue, but that neither his muscle and joint pain met 
criteria for a compensable rating.  The additional medical 
evidence received after January 1998 shows ongoing joint and 
muscle pain and fatigue.  The new evidence does not indicate 
that the muscle and joint pain or the fatigue began during 
the veteran's service.  The new evidence also does not 
address the severity of those conditions, and thus does not 
show whether either condition meets criteria for a 10 percent 
rating.  That new medical evidence, even combined with the 
previously assembled evidence, is not significant to the 
claims for service connection.  Therefore, the new evidence 
is not material, and does not warrant reopening of the 
previously denied claims.

The RO denied in January 1998 the claim for service 
connection for a rash on the left elbow because a 1995 VA 
examination indicated that the rash had resolved, and no 
subsequent evidence indicated that any rash was present.  The 
medical evidence to the file added after January 1998 is 
silent as to any rash on the left elbow.  Therefore, the 
added evidence is not material to the claim for service 
connection for a rash on the left elbow.  In the absence of 
new and material evidence, the Board denies the request to 
reopen the claim.


ORDER

The request to reopen a claim for service connection for 
muscle and joint pain is denied.

The request to reopen a claim for service connection for 
fatigue is denied.

The request to reopen a claim for service connection for a 
rash on the left elbow is denied.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


